Citation Nr: 0315303	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.  

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from July 1956 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1999 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The RO issued statements 
of the case as to the stroke issue in March 2000, and a 
statement of the case as to the back issue in May 2000.  
Later in May 2000, the veteran submitted a VA Form 9 
(substantive appeal) in which he indicated that he wanted to 
appeal all issues listed on the statement of the case.  In 
August 2001, the veteran reported that he would be unable to 
attend a scheduled hearing before a Veterans Law Judge 
(formerly Board Member) at the RO in September 2001.  He 
wrote that he had had a stroke and "its part of my 
complaint."

In September 2001, the RO certified the issues of entitlement 
to service connection for a stroke, and entitlement to an 
increased rating for lumbosacral strain as being on appeal.  

Because of the ambiguity in the veteran's substantive appeal, 
the certification by the RO, and the veteran's comments 
showing that he believed the stroke issue to be on appeal, 
the Board included that issue when it remanded the case to 
the RO in October 2001.  See Archbald v. Brown, 9 Vet App 124 
(1996) (holding that an out of order substantive appeal 
perfected the appeal where the veteran had been lead to 
believe that the issue was in appellate status); see also 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (holding that the Board 
may waive the timely filing of a substantive appeal, even if 
the veteran has not submitted a request for extension of the 
time period in which to file the substantive appeal)).

The issue of service connection for residuals of a stroke 
will be discussed in the remand section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's low back disability is manifested by 
complaints of pain without muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In a May 2000 statement of the case, the veteran was place on 
notice of the evidence he would need to substantiate his 
claim.  In a March 2001 letter from the RO, as well as an 
October 2001 Board decision, the veteran was informed of the 
VCAA and the evidence he was responsible for obtaining, and 
the evidence VA would obtain.  The veteran has reported that 
he was treated at the Ryerson St. VA Medical Center and Fort 
Hamilton VA Medical Center.  Both facilities are identified 
as being in Brooklyn, New York.  The treatment reportedly 
occurred during the 1960s.  It is not apparent that all of 
these records are associated with the claims file, although 
there are some records from the VA facility at Ryerson St.  
The Board notes that medical records reflective of the 
veteran's treatment for his back disorder from the 1960's, 
some 30 years ago, would not be relevant to his claim for an 
increased rating given that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Furthermore, in a private examination report, dated in May 
1990, the veteran reported that while being treated for 
seizures at the Fort Hamilton VA medical facility in February 
1990, he had undergone a radiographic study (X-ray) and a 
computed tomography (CT) scan of his back.  Records from 
February 1990 reflect treatment for a cyst on the veteran's 
forehead.  An August 1990 treatment record documents a CT 
scan of the veteran's head but not of his back.  Assuming the 
veteran did have a CT scan and X-ray of his back in February 
1990, those records would not necessarily be relevant to the 
veteran's claim given that they would not be reflective of 
the current level of the veteran's back disability, as noted 
above.  Furthermore, evidence subsequent to the reported CT 
scan has been essentially negative.  

The veteran has not identified, nor is the Board aware of, 
any other additional medical records, which need to be 
obtained.  VA has thereby met its obligation to notify the 
veteran of the evidence needed to substantiate his claim and 
of what evidence he was responsible for obtaining, and what 
evidence VA was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  A VA medical examination was 
conducted in March 2000 to assess the level of disability of 
the veteran's back.  The veteran's representative has 
contended that a new examination is necessary given that it 
has been three years since the last examination.  

The March 2000 examination findings were extremely limited 
due to residual disability associated with the veteran's 
stroke.  The veteran's one consistent complaint concerning 
his back is that it is chronically painful, and in this 
respect he was noted as receiving a transcutaneous electrical 
nerve stimulation (TENS) unit in June 2001.  Otherwise, 
medical records since the March 2000 examination do not 
reflect treatment for the veteran's back disorder.  As such, 
the Board finds that an additional examination is not 
warranted or feasible in this instance.  The mere passage of 
time does not render an examination stale.  Rather, a new 
examination is warranted where there is evidence of a change 
in the veteran's condition.  VAOPGCPREC 11-95 (1995).  The 
veteran has reported that his back disability has been 
unchanged for over 40 years.

The Board therefore finds that, the facts pertinent to the 
veteran's claim have been properly developed, and there is no 
further action that could assist him in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule), which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under diagnostic code (DC) 5292, mild limitation of motion of 
the lumbar spine warrants a 10 percent rating.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating, and severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5292.  

Under diagnostic code 5295 pertaining to lumbosacral strain, 
a 10 percent rating is warranted for characteristic pain on 
motion.  A 20 percent rating requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if some of the above are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  

Factual Background

The veteran was service connected for a lumbar spine 
disability in a July 1957 rating action.  He was rated under 
38 C.F.R. § 4.71a, DC 5295 for lumbosacral strain with 
scoliosis and unstable lumbosacral spine.  

On VA examination in February 1968, the veteran complained of 
pain in his lumbosacral spine.  On clinical evaluation, there 
was normal flexion to 90 degrees with pain at the extreme of 
motion.  Lateral bending was to 35 degrees without pain, and 
extension was to 30 degrees.  Straight leg raising was to 90 
degrees bilaterally with pain at the height of motion.  A 
radiographic report reflected no evidence of scoliosis, bony 
injury, dislocation, slipping, hypertrophic or arthritic 
changes or anomalies.  The intervertebral spaces were noted 
as maintaining their usual width, as were the sacroiliac 
joints.  Additionally, the lumbosacral angle was stable.  

During a neuropsychiatric VA examination in August 1972, the 
veteran continued to complain of low back pain.  On clinical 
evaluation, in particular, the veteran's gait was noted as 
normal, and walking on toes and heels elicited back pains.  

On VA examination in December 1978, the veteran again 
reported back pain.  On clinical evaluation, the veteran was 
noted to walk on his toes and heels normally, flexion was to 
90 degrees, extension was to 30 degrees, and there was no 
paravertebral muscle spasm.  No abnormal neurological 
findings were reported.  A radiographic study of the 
lumbosacral spine reflected normal curvature and alignment, 
without evidence of old or recent fracture or dislocation.  
There was slight narrowing of the lumbosacral joint space but 
all articular surfaces were noted as being smooth and there 
were no destructive lesions.  The examiner's diagnosis 
included no evidence of lumbosacral strain with scoliosis at 
time of examination.   

A May 1990 Brooklyn Hospital report notes that during range 
of motion testing of the veteran's lumbar region, the veteran 
was able to flex about 30 degrees and resisted bending more.  
The veteran was able to walk on his heels but claimed he 
experienced pain in his back.  The physician's diagnosis was 
history of chronic lower back pain with passive limitation of 
the range of motion of the lumbar region.  

An examination report from Robert Solomon, M.D., dated in 
August 1991, reflects the veteran's reported history of low 
back pain, which limited his activity.  Clinical evaluation 
revealed lumbar tenderness and straight leg raising test was 
positive at about 20 degrees.  Dr. Solomon's impression 
included low back pain without definite clinical evidence of 
radiculopathy.  He further noted that the veteran's back pain 
appeared to limit him functionally because he could only do 
limited bending and stooping, and could not do prolonged 
sitting or standing secondary to chronic low back pain.   

In a Social Security Administration (SSA) decision, dated in 
June 1994, the veteran was noted as being limited to no more 
than sedentary work on a sustained basis due to his chronic 
low back pain.  The pain was noted as being aggravated with 
prolonged standing, sitting, or heavy lifting.  

An August 1995 radiographic study of the veteran's 
lumbosacral spine reflects the lumbar architecture and 
alignment to be normal without disc space narrowing or 
arthritic or other defect.  The study's impression noted a 
normal lumbar spine.  

On VA examination in October 1995, the veteran reported 
occasional sharp pain in the low back extending down his leg.  
The pain was worse with standing or moving and better with 
rest.  Forward flexion was to 80 degrees and backward 
extension to 10 degrees.  Left lateral flexion was to 30 
degrees, right lateral flexion to 35 degrees, rotation to the 
left was to 30 degrees, and rotation to the right was to 40 
degrees.  There was no objective evidence of pain on motion.  
There was no evidence of neurological involvement.  The 
examiner's diagnosis was normal lumbosacral spine evaluation, 
with history of lumbosacral injury with residual pain.  

In October 1999, the veteran was diagnosed with a stroke, 
which resulted in residual right-sided facial, arm and leg 
weakness as well as numbness.  

In March 2000, the veteran sought an increased rating for his 
low back disability.  

Also in March 2000, the veteran was medically examined for VA 
purposes.  The veteran reported that his back disability was 
unchanged in the last 40 years, and that he had chronic pain.  
He indicated pain occurred with bending or stooping, and did 
not become more severe with exercise nor did it get any 
better with exercise.  The examiner noted that functional 
assessment due to back pain was limited due to residuals of 
the veteran's stroke.  

The veteran was however, able to come to a standing position 
without assistance.  He was not able to undertake range of 
motion testing of his lumbar spine due to his inability to 
maintain his balance. There was paraspinous tenderness 
without costovertebral angle tenderness.  The musculature of 
the back was atrophic and noted as somewhat obese.  A 
radiographic study of the lumbosacral spine was noted as 
being normal.  The examiner's diagnosis included chronic low 
back pain.  

A statement from the veteran in May 2000 noted that he had 
had back pain for over 40 years, and that he continued to 
have back pain.  He noted that he had taken pain pills and 
used back braces/plasters without positive results.  

A June 2001 VA physical therapy progress note documents the 
veteran was issued a TENS unit to help treat his low back 
pain.  

Analysis

As noted above, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco, supra.  

Review of the record shows that the veteran's low back 
disability is manifested primarily by pain, particularly with 
standing or activity.  He is currently in receipt of a 
10 percent rating.  He contends that his low back is 
productive of more severe and constant disability.  The 
veteran has reported that his low back disability interferes 
with his ability to work and to otherwise participate in 
everyday activities.  The veteran suffered a stroke in 1999, 
which has resulted in severe functional impairment.  

Radiographic studies have been within normal limits.  In 
August 1991, Dr. Solomon found the veteran to be functionally 
limited due to low back pain.  

The medical evidence does not reflect that the veteran has 
degenerative disc disease.  Thus, consideration of DC 5293 
with respect to intervertebral disc syndrome is not 
warranted.  

The medical evidence is consistent in showing no muscle spasm 
on extreme forward bending or unilateral loss of lateral 
spine motion in the standing position.  Furthermore, it has 
not been shown that the veteran's spine lists, that there is 
marked limitation of forward bending, or muscle spasm of a 
marked degree.  

The VA examination in October 1995, showed that the veteran 
could bend laterally to at least 30 degrees on each side.  VA 
has recently published proposed regulations defining normal 
lateral bending as being to 30 degrees.  67 Fed. Reg. 56,515 
(Sept. 4, 2002).  By this definition, the examination 
findings do not show unilateral loss of lateral bending in a 
standing position.  There have been findings of muscle 
tenderness, but no examination findings of muscle spasm.  
Hence, the veteran does not meet the criteria for a 20 
percent evaluation under DC 5295.

Likewise, the veteran's service-connected disability does not 
warrant a rating greater than 10 percent under DC 5292 for 
limitation of motion of the lumbar spine.  The three most 
recent reported findings are that the veteran could flex 
forward 90, 30, and 80 degrees, depending on the date of 
examination.  VA's proposed regulations define normal forward 
flexion as being to 90 degrees.  67 Fed. Reg. 56,515.  The 
veteran's range of flexion has been predominantly normal or 
nearly normal.  As set out above, he has a normal range of 
lateral bending.  He was only able to extend backwards 10 
degrees on the 1995 examination.  This would represent a two-
thirds loss of extension under VA's proposed regulation.  
However, given the nearly normal range of flexion, and the 
normal range of lateral bending, this finding alone is not 
indicative of more than mild limitation overall.  The range 
of motion testing does not more nearly approximate moderate 
or severe disability.  There is no evidence of arthritic 
changes in the veteran's lumbar spine.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 in conjunction with DCs 5292 and 5295.  In 1991, Dr. 
Solomon found the veteran to be functionally limited due to 
low back pain, and this finding was considered in the 
veteran's SSA disability award.  The March 2000 examination 
showed that the veteran's pain did not increase with 
exercise, and the October 1995 examination revealed no 
evidence of pain on motion.  These findings outweigh the 
earlier report from SSA suggesting that there was excess 
fatigability after exercise.  There were no reports of 
weakened movement, or incoordination.

Therefore, when all pertinent disability factors are 
considered, given the most recent medical evidence of record, 
and with consideration of the DeLuca factors, there is no 
basis in the medical evidence for concluding that the 
veteran's lumbosacral strain, and any associated limitation 
of motion, would warrant an evaluation in excess of 10 
percent.  In this respect, the veteran's current 10 percent 
disability rating takes into consideration and incorporates 
any additional functional loss due to pain.  As such, a 
higher evaluation under DCs 5292 or 5295greater than 10 
percent with consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, is not warranted.  

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record, 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran has not required 
any frequent periods of hospitalization for his low back 
disability.  As noted above, the veteran was found by Dr. 
Solomon and SSA to be functionally limited due to his low 
back pain, which was noted to be aggravated by prolonged 
sitting, standing, and lifting.  The veteran was noted to be 
limited to sedentary work, which was further restricted by 
his obesity, hypertension, diabetes, seizures, and chronic 
pain.  These findings are reflective of the medical evidence 
on and before 1994.  Thereafter, the above noted VA 
examination in October 1995 did not reflect severe limitation 
of motion of the lumbar spine or pain on motion.  The veteran 
was denied a total disability rating based on individual 
unemployability in February 1996.  He did not appeal the 
denial of his claim.  

Thus, while taking into consideration the findings by SSA, 
given medical evidence subsequent to the SSA decision along 
with the veteran's other reported disabilities, to include 
residuals of a stroke, the Board does not find there to be 
marked interference with employment due solely to the 
service-connected lumbar spine disability.  Therefore, the 
Board finds that referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to an increased rating greater than 10 percent 
for a low back disability is denied.  

REMAND

The issue of service connection for residuals of a stroke is 
currently in appellate status.  The veteran has contended 
that his stroke was caused by medications he was taking for 
his service-connected chronic brain seizures.  In a March 
2002 VA medical opinion, a physician opined that the 
veteran's stroke was more likely than not the result of known 
atherosclerotic disease resulting from hypertension and 
diabetes.  In a May 2003 Appellant's Brief, the veteran's 
representative filed an informal claim for service connection 
for hypertension.  Thus, the veteran's new claim for service 
connection for hypertension is inextricably intertwined with 
the current claim on appeal for service connection for 
residuals of a stroke.  

Thus, the Board defers consideration of whether the veteran 
is entitled to service connection for residuals of a stroke.  
After the RO has adjudicated the veteran's claim for service 
connection for hypertension, it should readjudicate the 
veteran's claim of entitlement to service connection for 
residuals of a stroke.  

Accordingly, further appellate consideration will be deferred 
and the veteran's service connection claim for residuals of a 
stroke, is REMANDED to the RO for the following action:

The RO should adjudicate the veteran's claim 
for service connection for hypertension.  
Thereafter, the veteran's claim for service 
connection for residuals of a stroke should 
be reconsidered.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished an 
supplemental statement of the case (SSOC) 
concerning all evidence added to the record 
since the last SSOC.  Subsequently, the 
veteran and his representative should be 
given the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



